UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Federal 86-1127166 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No. 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ ]Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes [X]No Shares of common stock, par value $.01 per share, outstanding as of November , 2010: The registrant had 3,343,601 shares of common stock outstanding, of which 2,135,375 shares were held by Home Federal Mutual Holding Company of Louisiana, the registrant’s mutual holding company, and 1,208,226 shares were held by the public and directors, officers and employees of the registrant, and the registrant’s employee benefit plans. INDEX PART I FINANCIAL INFORMATION Page Item 1: Financial Statements (unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3: Quantitative and Qualitative Disclosures About Market Risk 23 Item 4: Controls and Procedures 23 PART II - OTHER INFORMATION Item 1: Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3: Defaults Upon Senior Securities 25 Item 4: Submission of Matters to a Vote of Security Holders 25 Item 5: Other Information 25 Item 6: Exhibits 25 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, June 30, ASSETS (In Thousands) Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $5,165 and $4,698 for September 30, 2010 and June 30, 2010, Respectively) $ $ Securities Available-for-Sale Securities Held-to-Maturity Loans Held-for-Sale Loans Receivable, Net Accrued Interest Receivable Premises and Equipment, Net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits Advances from Borrowers for Taxes and Insurance Advances from Federal Home Loan Bank of Dallas Other Accrued Expenses and Liabilities Deferred Tax Liability Total Liabilities STOCKHOLDERS’ EQUITY Preferred Stock – No Par Value;2,000,000 Shares Authorized; None Issued and Outstanding Common Stock – 8,000,000 Shares of $.01 Par Value Authorized; 3,558,958 Shares Issued;3,343,601 Shares and 3,348,237 Shares Outstanding at September 30, 2010 and June 30, 2010, Respectively 14 14 Additional Paid-in Capital Treasury Stock, at Cost – 215,357 Shares at September 30, 2010; 210,721 Shares at June 30, 2010 ) ) Unearned ESOP Stock ) ) Unearned RRP Trust Stock ) ) Retained Earnings Accumulated Other Comprehensive Income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited For the Three Months Ended September 30, INTEREST INCOME
